Judgment, Supreme Court, New York County (Ira Beal, J.), rendered January 20, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of defendant’s behavior, along with that of the other participants, during and after the sale provided ample evidence that she and one of her two accomplices acted as steerers (see, People v Bello, 92 NY2d 523, 526; People v Gonzalez, 279 AD2d 273).
Brief and limited testimony by two police witnesses on the roles of participants in a typical street-level sale was admissible to explain the absence of buy money and drugs on defendant, as well as being relevant to contested issues at trial concerning accessorial liability (see, People v Wilson, 278 AD2d 65; People v Brown, 276 AD2d 429). Concur — Rosenberger, J. P., Andrias, Wallach, Rubin and Buckley, JJ.